Citation Nr: 0014564	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of 
cold injury, to include chronic fainting spells, skin cancer, 
poor circulation, arthritis, ruptured disc, and atrial 
fibrillation.

2.  Entitlement to service connection for the residuals of 
shrapnel wound to the head.
  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from April 1944 to 
March 1946.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board notes that the appellant has filed a timely notice 
of disagreement with a January 2000 rating decision which 
denied entitlement to service connection for post-traumatic 
stress disorder.  A statement of the case was issued in March 
2000.  The appeal has not been perfected and is not currently 
before the Board.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200 (1999).


FINDINGS OF FACT

1.  Chronic fainting spells, skin cancer, poor circulation, 
arthritis, ruptured disc, and atrial fibrillation, were not 
shown in service or within one year of separation from 
service; these conditions are not related to any cold 
exposure which may have been sustained in service.  

2.  The appellant does not have any cold injury residuals and 
the claim for service connection is not plausible.

3.  The appellant was not engaged in combat with the enemy.

4.  A shrapnel injury was not sustained in service.

5.  A scar on the head was first shown many years after 
separation from service and is not related service.


CONCLUSIONS OF LAW

1.  The claim for service connection for the residuals of 
cold injury, to include chronic fainting spells, skin cancer, 
poor circulation, arthritis, ruptured disc, and atrial 
fibrillation, is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The residuals of shrapnel wound to the head were not 
incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

EVIDENCE 

During a hearing held in April 1999, the appellant and his 
spouse testified as to the claimed conditions.  The appellant 
reported that he was in French Haven, New Guinea, around 
August or September 1944, when several hand grenades went off 
and a piece of shrapnel hit him in the top of the head; it 
ripped his head open.  There were no hospitals there.  A 
doctor shaved his hair off, applied something on his head to 
prevent infection, and placed a drawing plaster on his head.  
He has had dizzy spells, hot spells, and fallen, since this 
injury.  He also reported that he was locked up in a freezer 
for approximately one to two hours and that as a result, he 
has the residuals of cold injury, to include, fainting 
spells, arthritis, and skin cancer, among others.  He 
reported that skin cancer was first noted when he came out of 
the military, in 1946.  However, he did not receive treatment 
for it.  It was also reported that he has outlived most of 
his treating physicians, other than the VA physicians. VA 
physicians in Memphis reportedly advised that overexposure to 
heat and cold could cause skin cancer.  In a statement 
submitted at the hearing, he indicated that while unloading a 
truck in service, two acetylene tanks fell across his back.  
He reported that his back hurt so bad prior to his discharge 
that he had to be helped off of the bus, and he was advised 
to go to the hospital.  However, he did not do so.        

The appellant's service medical records include his induction 
examination report, dated in April 1944, which indicates no 
abnormalities of the skin, neck, spine, respiratory system, 
or heart and blood vessels.  Service medical records do not 
indicate any treatment for injuries to the head, back, or any 
cold injuries.  His separation examination report, dated in 
March 1946, indicates that the head, skin, cardiovascular 
system, neck, and spine and extremities were all normal.  

Post-service medical records include a letter from the 
appellant's private doctor, dated in March 1970, which 
indicates that in January 1970, the appellant was first 
treated for a history of progressive lumbosacral pain and 
left sciatic pain with frequent falling.  Lumbar and cervical 
myelogram showed spondylolisthesis at the lumbosacral area 
and hypertrophic ridges in the cervical spine.  There was 
also a possibility of vascular insufficiency in the lower 
legs based on complaints of cramping in the legs when 
walking.  

A report of a VA examination, dated in June 1970, indicates 
that the appellant was examined for his back pain for pension 
purposes.  He reported that he had back pain constantly.  He 
had had low back pain intermittently for 3-4 years.  He 
underwent surgery of a herniated disc in January 1970.  
Examination of his skin showed no eruptions, discolorations, 
nodules, nodes, pallor, flushing, or jaundice.  Scars on the 
head and face included a 1 inch scar on the right temporal 
region and a 1/2 inch scar on the nose.  Cardiovascular 
examination showed the apex PMI3 in the fifth intercostal 
space, midclavicular line.  There were no thrill or murmurs.  
Sounds were regular rate and rhythm.  Blood pressure was 
normal and he had full and equal pulses.  Chest x-rays showed 
that the heart and lungs were normal.  The diagnosis was 
post-operative residuals of herniated intervertebral disc, 
lumbosacral area.  

A letter from the appellant's private physician, dated in 
January 1971, indicates that the appellant had removal of a 
ruptured disc at L-4, extensive degenerative and hypertrophic 
arthrosis of the cervical and lumbar spine with congenital 
malformation of the third and fourth cervical vertebra and 
pars interarticularis defect of the L-5, S-1 area, and 
vascular insufficiency of the legs.  

A report of a VA examination (for pension), dated in March 
1971, indicates that the appellant reported, among others, 
that he had been having cramps in his chest and smothering 
spells for the past week.  He also reported that his back 
problems continued.  Examination of the skin and 
cardiovascular system were essentially the same as the prior 
VA examination.  Examination of the spine was conducted and 
the diagnosis was (1) status post lumbar herniated nucleus 
pulposus, by history; (2) spondylolisthesis, first degree, 
L5-S1; and (3) degenerative arthritis, cervical and lumbar 
spine.  

A report of a VA hospitalization, dated in September 1971, 
indicates that the appellant first reported that the onset of 
his back pain was in service.  However, it was never severe 
enough to consult the dispensary or the main hospital.  
During a psychiatric consultation, he indicated that he had 
had recurrent back trouble prior to his entry into service.  
The main problem with his back started in 1968, when he was 
set upon by thieves and beaten about the head and kicked over 
his body.  He sustained a fractured skull.  He also sustained 
severe injuries about the left eye and nose in 1952 when 
involved in a motor vehicle accident.  In 1953, he was again 
involved in a motor vehicle accident and sustained severe 
scalp lacerations and bruising about the head.  It was noted 
that a dermatology consultation was accomplished for actinic 
keratoses of the ear, which was later scheduled to be removed 
in outpatient plastic surgery.    

Current VA treatment records note the appellant's past 
medical history to include, among others, a myocardial 
infarction in 1972, basal cell cancer in 1994, and atrial 
fibrillation in 1997.  

A report of a VA scars examination, dated in September 1998, 
indicates that the appellant reported that he was grazed by 
shrapnel on the top of his head while in the military.  The 
examiner was able to feel a slight rise 1/4 inch in diameter on 
the top of the head, with a barely visible scar about 1.0 cm 
in length, which was covered by the hair.  The diagnosis was 
scar by history, barely visible and without disfigurement.

A report of a VA neurological examination, dated in September 
1998, indicates that the appellant reported a history of 
fainting spells since service.  It was noted that skull x-
rays showed a normal calvarium without evidence of shrapnel.  
The diagnosis was history of syncope, most likely cardiac 
origin.   

A report of a cold injury examination, dated in September 
1998, indicates that examination was conducted and the 
diagnoses included (1) peripheral vascular disease, moderate 
by physical examination, most likely related to tobacco 
abuse; (2) moderate chronic obstructive pulmonary disease, 
most likely secondary to tobacco abuse; (3) history of atrial 
fibrillation; (4) symptoms of congestive heart failure, by 
history; (5) generalized osteoarthritis, most likely not due 
to cold injury; (6) cold exposure, by history; and (7) 
history of syncope, etiology undetermined, but most likely of 
cardiac origin and not related to cold exposure.  

The appellant submitted a statement from G.M.L., dated in 
September 1998, which indicates that G.M.L. served with the 
appellant in service, that he (appellant) was the cook, and 
that he was accidentally locked in the freezer for a period 
of time.  He was reportedly carried to sick bay for 
treatment.  G.M.L. stated that the appellant had informed 
G.M.L. that he (appellant) had had passing out spells since 
the time he was locked in the freezer.  

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  When, after consideration of all evidence and 
material of record in a case, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).

In the case of any veteran who served for ninety days or more 
during a period of war, service connection for a chronic 
disease, to include arthritis, organic heart disease, and 
malignant tumors, may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defect, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 (1999).

A pre-existing injury or disease will be considered to have 
been aggravated in service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  Temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Congenital or 
developmental defects are not diseases or injuries within in 
the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c) (1999). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991). 

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In order for a claim to be well-grounded, there must 
be: (1) medical evidence of a disability; (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus, or link, 
between the inservice disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the second and third Caluza elements may be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (Construing 
38 C.F.R. § 3.303(b)).  Also, in the case of a disease only, 
service connection may be established by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id.

I.  Cold Injury.

Initially, the Board notes that the circumstances under which 
the cold injury and its residuals are alleged to have 
occurred do not involve a combat situation.  Therefore, 
38 U.S.C.A. § 1154(b) (West 1991) is not applicable.

Having considered the evidence of record, the Board finds 
that the claim for service connection for the residuals of 
cold injury is not well-grounded.  The appellant's service 
medical records do not show treatment for any cold injury or 
any of the residuals he has claimed to have resulted from the 
cold exposure.  For well-grounded purposes, the Board will 
accept the truth of the assertion that during service, he was 
locked in the freezer for a period of time and that he 
required treatment at sick bay.  However, there is no medical 
nexus evidence which links any of the claimed disabilities to 
the alleged cold exposure in service.  The Board notes the 
assertion that VA doctors have told him that skin cancer may 
result from overexposure to heat and cold.  However, the 
medical evidence of record clearly does not show any 
relationship in this case.  Without such medical nexus 
evidence, and without any residuals of a cold injury, the 
claim for service connection for the claimed disabilities due 
to cold injury is not well-grounded. 

With regards to the back condition, the Board notes that the 
appellant reported an injury to his back in service.  Again, 
the Board will accept the truth of this for well-grounded 
purposes, even though there is no service medical record to 
substantiate this statement.  Nevertheless, the claim is 
still not well-grounded as there is no medical opinion of 
record which links the current disorders of the spine to the 
alleged inservice injury.  As mentioned above, the 
appellant's separation examination report noted no 
abnormalities of the spine.  Post-service medical records do 
not indicate treatment or diagnosis of a disorder of the 
spine until many years after separation from service.  While 
the medical records do note his history of back problems in 
service, no medical evidence of record provides the necessary 
causal link to well-ground the claim.

The Board also notes that during hospitalization in 1971, the 
appellant reported that he had had back trouble prior to 
service.  As mentioned above, the appellant's entrance 
examination did not report any abnormalities of the spine.  
Assuming, without deciding, that he did have back trouble 
prior to service, and that he did have an injury to his back 
in service, there is no medical evidence which shows that any 
pre-existing back disability increased in severity in 
service.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
Again, his separation examination report notes no 
abnormalities of the spine.  As for any congenital or 
developmental defect of the spine, such defects, as 
distinguished from diseases or injuries are not disabilities 
for which service connection may be granted.  See VAOPGCPREC 
01-90, VAOPGCPREC 67-90, VAOPGCPREC 82-90. 

The Board additionally notes that the appellant has reported 
that he has had episodes of syncope since service.  These 
episodes have been related to a cardiac condition, not to any 
cold exposure.  The medical evidence of record does not show 
any cardiac condition present in service or within one year 
of separation from service.  Nor does the medical evidence of 
record show any link between the current cardiac condition 
and service. 

With regards to the appellant's claim for skin cancer, the 
Board notes that he has reported that he had skin cancer 
immediately after separation from service, in 1946.  It 
appears that he has made this diagnosis himself as he has 
reported that he did not seek treatment for skin cancer at 
that time.  However, he is not competent to make a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The medical records do not show skin cancer until 
many years after separation, and no relationship to service 
has been shown by the medical evidence of record. 
Accordingly, the Board finds that the claim for service 
connection for the residuals of cold injury, to include 
chronic fainting spells, skin cancer, poor circulation, 
arthritis, ruptured disc, and atrial fibrillation, is not 
well-grounded.  Because the Board will not reach the merits 
of the appellant's claim, the Board will not address the 
application of the benefit-of-the-doubt rule.  See Martinez 
v. Brown, 6 Vet. App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Shrapnel Injury.

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has reported a shrapnel injury in service and 
presented medical evidence showing a scar in the area of the 
alleged shrapnel injury.  The Board finds that all relevant 
facts have been properly developed, and that the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

Having considered the evidence of record on the merits, the 
Board finds that the preponderance of the evidence is against 
his claim for service connection.  As mentioned above, the 
appellant's service medical records indicate no report of or 
treatment for the alleged injury.  His separation examination 
makes no mention of such injury or of any residual scars from 
such injury.  The Board notes that a current VA medical 
examination shows that there is a scar in the location where 
he alleges he had shrapnel injury.  However, post-service VA 
medical records indicate that he has sustained many injuries 
to the face and head after service, to include a skull 
fracture.  Given that there is no evidence of any shrapnel 
injury or its residuals in service, that there was no report 
of any such injury until recently, that the scar on the head 
was not shown until many years after separation from service, 
and that he has had many post-service injuries to the head 
and face which would result in residual scars, the Board 
finds that his assertion that he had a shrapnel injury is not 
credible and concludes that the scar shown on current VA 
examination is due to post-service trauma.  In reaching this 
determination, the Board notes that the veteran was not 
awarded the Purple Heart, his separation history was silent 
except for childhood diseases and there is clear evidence of 
intercurrent trauma.  The veteran's silence in regard to a 
shell fragment wound, when affirmatively reporting a history 
of childhood disease, constitutes negative evidence.  In the 
merits context, the lack of evidence of treatment bears on 
the credibility of the evidence.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
require the Board to accept the incurrence of an injury in 
the case of veterans that engage in combat with the enemy, 
unless there is clear and convincing evidence to the 
contrary.  In this case, the appellant's service records 
indicate that he had foreign and/or sea service and that he 
was a ship's cook.  There is no evidence to indicate that he 
engaged in combat with the enemy during his foreign and/or 
sea service.  The Board notes that he has submitted an 
application to the Navy to receive the Purple Heart.  
However, the record does not show that he has been awarded 
the Purple Heart or any other combat medals, awards, or 
citations.  In any event, there is clear and convincing 
evidence, as reported above, that no shrapnel injury was 
sustained in service.  Accordingly, the Board concludes that 
the claim should be denied.  


ORDER

Entitlement to service connection for the residuals of cold 
injury, to include chronic fainting spells, skin cancer, poor 
circulation, arthritis, ruptured disc, and atrial 
fibrillation, is denied.

Entitlement to service connection for the residuals of 
shrapnel wound to the head is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

